
	

114 HRES 540 IH: Expressing the sense of the House of Representatives that the policies of the United States should support a transition to near zero greenhouse gas emissions, 100 percent clean renewable energy, infrastructure modernization, green jobs, full employment, a sustainable economy, fair wages, affordable energy, expanding the middle class, and ending poverty to promote national economic competitiveness and national security and for the purpose of avoiding adverse impacts of a changing climate.
U.S. House of Representatives
2015-11-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		1st Session
		H. RES. 540
		IN THE HOUSE OF REPRESENTATIVES
		
			November 30, 2015
			Mr. Grijalva (for himself, Ms. Clark of Massachusetts, Ms. Clarke of New York, Mr. Conyers, Mr. Deutch, Mr. Ellison, Mr. Honda, Mr. Johnson of Georgia, Ms. Lee, Mr. Lewis, Mr. Ted Lieu of California, Ms. Norton, Mr. Rangel, Ms. Schakowsky, Mr. Takano, Mr. Van Hollen, Mrs. Lawrence, Mrs. Napolitano, Mr. Farr, Ms. Slaughter, Ms. Gabbard, Mr. Huffman, and Mr. Cohen) submitted the following resolution; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		RESOLUTION
		Expressing the sense of the House of Representatives that the policies of the United States should
			 support a transition to near zero greenhouse gas emissions, 100 percent
			 clean renewable energy, infrastructure modernization, green jobs, full
			 employment, a sustainable economy, fair wages, affordable energy,
			 expanding the middle class, and ending poverty to promote national
			 economic competitiveness and national security and for the purpose of
			 avoiding adverse impacts of a changing climate.
	
	
 Whereas an immense number of scientific, economic, religious, academic, governmental, business, and civil society leaders believe steps must be taken to limit warming by the end of the century to 2 degrees Celsius to avoid catastrophic effects of climate change;
 Whereas leading economists, policy experts, and business leaders conclude that transitioning to a clean energy economy available for all would create millions of green jobs, improve our living standards, and boost economic growth in coming years;
 Whereas many religious leaders and organizations in the United States and worldwide have stated that we all have a moral obligation to be good stewards of the Earth and that there is a moral imperative for bold action on climate change;
 Whereas the Department of Defense and the National Intelligence Council warn that climate destabilization threatens United States national and global security by contributing to increased violent conflict and failed nation states suffering from water shortages, food scarcity, and poverty;
 Whereas global atmospheric concentrations of carbon dioxide exceeded 400 parts per million in 2015, a level not reached in at least 800,000 years;
 Whereas atmospheric temperature measurements show an average warming of 0.85 degrees Celsius (1.53 degrees Fahrenheit) from 1880 to 2012 according to the United Nations Intergovernmental Panel on Climate Change (IPCC) Fifth Assessment Report (AR5);
 Whereas 13 of the 14 warmest years on record have all happened in the 21st century, each of the last three decades has been hotter than the prior one, and 2001 to 2010 was the warmest decade on record, according to the World Meteorological Organization;
 Whereas, since 1990, when the IPCC issued its First Assessment Report (AR1), global carbon dioxide emissions have increased by nearly 60 percent;
 Whereas an overwhelming scientific consensus of credentialed climate scientists and scientists in related fields and numerous scientific and governmental organizations, including the National Academy of Sciences, the World Meteorological Organization, the Department of Defense, the National Intelligence Council, the National Oceanic and Atmospheric Administration, the Environmental Protection Agency, and the United Nations Intergovernmental Panel on Climate Change (IPCC), support the findings that climate change is happening and that human activities are a key contributor to it;
 Whereas the IPCC Fifth Assessment Report concludes that human emissions of greenhouse gases, particularly carbon dioxide, are chiefly responsible for the increases in the global average temperature;
 Whereas an increase in the global average temperature, if not stopped, will have major adverse impacts on both the natural and human-made environments due to longer, more intense heat waves, prolonged droughts, rising sea levels, ocean acidification, and more intense and frequent extreme weather events;
 Whereas these physical effects are expected to lead to water scarcity, food insecurity, increasing numbers of refugees, increased poverty, and mass extinctions of species;
 Whereas United States Federal public lands and waters presently hold up to 490,000,000,000 metric tons of potential carbon pollution that would greatly contribute to global warming if extracted and burned, and interdisciplinary studies estimate that humanity must find a way to keep at least 80 percent of the world’s proven fossil fuel reserves in the ground;
 Whereas public health experts have documented the health impacts of climate change, including the spread of infectious diseases, risks to worldwide food and water supplies, an increase in rates of asthma and other respiratory conditions, and increased human suffering and loss of life due to more frequent and more intense heat waves and severe weather events;
 Whereas a Massachusetts Institute of Technology study found that air pollution from power plants causes more than 50,000 premature deaths each year in the United States; a Clean Air Taskforce study estimated that air pollution from coal-fired power plants accounts for 20,000 heart attacks and 1,600,000 lost workdays in the United States annually; a Harvard Medical School report found that the public health impacts of coal costs the United States economy $140,000,000,000 to $242,000,000,000 annually; monitoring by the National Institute for Occupational Safety and Health found that the most debilitating and lethal form of black lung disease now affects a larger share of Appalachian coal miners than at any time since the early 1970s; according to the Department of Health and Human Services, black lung disease has caused or contributed to more than 75,000 coal miner deaths since 1968; and the Department of Labor has paid over $44,000,000,000 in benefits to miners totally disabled by respiratory diseases during this time;
 Whereas climate change, if unchecked, will exacerbate existing inequalities; Whereas climate change has a disproportionate adverse impact in the United States and throughout the world on minority communities and those with lower incomes, including those in developing nations;
 Whereas extreme weather events linked to climate change exacerbate our underlying economic inequities, and most of these events disproportionally harm middle- and low-income families that have fewer resources to prepare for and recover from these disasters;
 Whereas low-income communities and communities of color in the United States are inordinately exposed to pollution from fossil fuels, and the dirtiest coal-fired power plants are disproportionately located in communities of color;
 Whereas African-Americans are three times more likely to die from asthma-related causes than the White population; Latino children in the United States are 40 percent more likely to die from asthma than non-Latino Whites; and American Indian/Alaska Native children are 80 percent more likely to have asthma as non-Hispanic White children;
 Whereas many Native American communities have taken the lead in warning of the dangers of climate change, possessing unique knowledge and native wisdom drawn from a long history of living in sacred relationship with the earth, which includes the need to live sustainably to ensure a healthy planet for the next seven generations to come;
 Whereas indigenous people and communities, who make up 5 percent of the world’s population and live sustainably off the earth, often in poverty and in under-resourced areas, are especially vulnerable to a changing climate that threatens their traditions and way of life, including the destruction of small island communities from rising sea levels;
 Whereas studies completed by the International Monetary Fund (IMF), the Risky Business Project, Duke University, and others point to the severe economic costs of climate change and continuing use of fossil fuel, estimating billions of dollars a year in costs nationally and trillions globally;
 Whereas World Bank Chief Jim Yong Kim has called for an end to fossil fuel subsidies and the IMF estimates the world will pay $5.3 trillion in hidden costs associated with burning fossil fuels in 2015 alone; they also find that the majority of fossil fuel subsidies serve those in the top two wealthiest quintiles;
 Whereas climate change will likely cause a major increase in unemployment in our Nation’s agricultural sectors, threaten our food supply, and increase the cost of fruits, vegetables, and grains for consumers due to droughts and dwindling water supplies for irrigation;
 Whereas likely climate-linked events in recent years that harmed American agriculture and communities include a historic drought in California and the Southeast, record heat waves and flooding in the Midwest, powerful storms like hurricanes Katrina and Sandy in the South and Eastern United States, and the widest F5 tornado ever recorded occurring in Oklahoma;
 Whereas millions of jobs will be created in the transition to renewable energy, the deployment of energy efficiency technology, and the development and installation of energy generation projects in a variety of industries, including business, manufacturing, engineering, and construction;
 Whereas, in striving toward near zero emissions, we must also strive toward zero waste goals that will reduce carbon emissions and create local jobs by reducing the amount of waste we generate and recycling or compositing the waste we can’t avoid;
 Whereas 42 percent of United States greenhouse gas emissions come from the energy used to produce, process, transport, and dispose of the food we eat and the goods we use and recycling or composting these products creates 10 times more jobs than landfilling while reducing greenhouse gas emissions;
 Whereas the deployment of renewable technologies is rising and the cost of renewable energy is falling and is quickly becoming cost-competitive with conventional forms of fossil fuel-based energy generation;
 Whereas fossil fuels are becoming increasingly more difficult to reach, may involve deepwater oil and gas drilling, mountaintop coal removal, hydraulic fracturing, and shale mining, and are resulting in increased casualties, environmental damage, and costs;
 Whereas a Stanford University study concludes that the United States energy supply could be based entirely on renewable energy by the year 2050 using current technologies;
 Whereas nations, municipalities, organizations, businesses, and academic institutions throughout the world have set a goal to achieve carbon or climate neutrality, including over 680 college and university presidents who have signed the American College & University Presidents’ Climate Commitment; and
 Whereas the Intergovernmental Panel on Climate Change Fifth Assessment Report recommends a global goal of achieving near zero greenhouse gas emissions or below, which is necessary to stabilize the global average temperature to avoid climate catastrophe, and an unprecedented level of international cooperation is urgently required between now and 2030 to reduce the costs of cutting global greenhouse gas emissions: Now, therefore, be it
	
 That the House of Representatives shall— (1)support the achievement of near zero greenhouse gas emissions nationally by January 1, 2050, through policies that—
 (A)shift the energy supply strategy of the United States from fossil fuels to 100-percent clean, renewable energy, including solar, wind, geothermal, and other clean, renewable resources, increase energy efficiency, and implement zero waste practices to end dependence on fossil fuels and to promote climate security, jobs for all, universal access to clean energy, national economic competitiveness, and national security;
 (2)establish a national goal of 50 percent of electricity to be derived from renewable sources by January 1, 2030;
 (3)establish policies and programs to modernize the national infrastructure for the 21st century, transition toward full employment with millions of new green jobs, and build a sustainable economy, focusing on historically unemployed or underemployed communities;
 (4)provide educational and job training programs, transitional financial assistance, and job opportunities for coal miners and other fossil fuel industry workers displaced due to the transition to a renewable energy-based economy;
 (5)provide retraining and re-employment opportunities in green jobs for military veterans, including those returning from military service in Iraq and Afghanistan;
 (6)provide increased funding for educational, training, and job assistance programs for rural residents and for increased emergency preparation and assistance to damaged rural communities due to the adverse impacts of climate change;
 (7)help the people of the United States to establish resiliency to withstand the significant impacts of climate change that are already occurring and that are expected to accelerate in years ahead;
 (8)establish policies that capture and store carbon currently in the atmosphere by protecting forests, improving land and agricultural practices, including carbon farming, and planting and greening urban landscapes;
 (9)support trade policies that maintain American labor and environmental standards; (10)support tax incentives that promote the growth of green jobs in the United States, including manufacturing jobs, for the purpose of achieving full employment and protecting the environment;
 (11)ensure universal access to clean energy for moderate- and low-income families; (12)create policies or programs that result in net positive environmental and economic benefits in impacted communities, which shall receive at least 25 percent of revenues committed to or generated by the implementation of carbon reducing programs;
 (13)phase out subsidies for fossil fuels; (14)establish a national goal doubling efficiency of existing buildings from 2015 levels by January 1, 2030; and
 (15)support a policy of the United States to work with the United Nations and other international organizations and nations to significantly reduce greenhouse gas emissions to avoid catastrophic impacts from global climate change, and to set a goal to achieve near zero greenhouse gas emissions by January 1, 2050, by replacing fossil fuels with 100-percent renewable energy along with conservation and energy efficiency.
			
